ORIGINAL
    Case 1:17-cv-09004-LLS                 Document 42 Filed 09/25/19 Page 1 of 14
                                                                        \Ust>C soNV· -~ -
                                                                          DOCUMENT•
  UNITED STATES DISTRICT COURT                                          · ELECTRO!_-iiCA:LLY FU.ED
  SOUTHERN DISTRICT OF NEW YORK                                           DOC#: · .. ~                   0


                                                                          DA TE FILEt>'~; <-   'f'l0S /J,.7
                                                                                               r   ,             -..

   WAILIAN OVERSEAS CONSULTING GROUP,                                                                             '
   LTD,
                                                                   Case No. 1: 17-cv-09004 (LLS)
                                          Plaintiff,

                           -against-

   NEW YORK CITY REGIONAL CENTER LLC,

                                          Defendant.


                  JPRQPOfH.,JiJf STIPULATION AND PROTECTIVE ORDER                                             '- '- s
                 WHEREAS, it has been agreed by plaintiff Wailian Overseas Consulting Group,

  Ltd. and defendant New York City Regional Center LLC (together the "parties" and each a

  "party';) in the above-captioned proceeding ("Proceeding"), through their respective counsel, that

  a protective order preserving the confidentiality of certain documents and information should be

  entered by the United States District Court for the Southern District of New York;

                 IT IS STIPULATED AND AGREED THAT:

                   1.      This Protective Order shall govern all documents (including, but not

  limited to, electronically stored information), the information contained therein, and all other

  information produced or disclosed during this Proceeding, whether revealed in a document,

  deposition, other testimony, discovery response, or otherwise ("Discovery Material"). For the

  purposes of this Protective Order, a Supplying Party shall mean any person who produces

  Discovery Material in the Proceeding, subject to the provisions of this Protective Order. A

  Receiving Party shall mean any person who receives Discovery Material in the Proceeding,

  subject to the provisions of this Protective Order. This Protective Order is binding upon the

  undersigned parties, including their respective corporate parents, subsidiaries, and affiliates and
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 2 of 14



their respective attorneys, agents, representatives, officers,, and employees, and others as set forth

in this Protective Order.

                2.          Subpoenaed third parties who so elect may avail themselves of, and

agree to be bound by, the tenns and conditions of this Protective Order and thereby become a

Supplying Party for purposes of this Protective Order.

                3.          Any party shaJl, through counsel, have the right to identify and designate

as "CONFIDENTIAL" any document or information it produces or provides or any testimony

given in the Proceeding that the party believes in good faith constitutes, reflects, or discloses its

confidential infonnation and/or confidential proprietary information within the meaning of

Federal Rule of Civil Procedure 26(c)(l)(G), subject to the provisions of this Protective Order.

Designating Party shall mean any party or subpoenaed third party designating Discovery

Material as confidential.

               4.           "Confidential Information" as used herein means any Discovery

Material that is designated pursuant to this Protective Order and in accordance with Paragraph 3

thereof as "CONFIDENTIAL" by a Designating Party. whether it is a document, information

contained in a document, information revealed during a deposition or other testimony,

information revealed in an interrogatory answer, or information otherwise revealed.

                5.          Written Confidential Information, including documents and

interrogatory answers, pwduced by a Supplying Party shall, if appropriate and where possible, be

designated as "CONFIDENTIAL" by marking at least the first page of the document and,

wherever possible, each subsequent page thereof containing Confidential Information as follows:

CONFIDENTIAL.




                                                    2
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 3 of 14



               6.             Information disclosed at a deposition taken in connection with this

Proceeding may be designated as "CONFIDENTIAL" by any party by:

                         a.        designating testimony as "CONFIDENTIAL" on the record during

the taking of the deposition, in which case the court reporter shall mark each page as provided in

paragraph 5, above; or

                       b.          notifying aU other parties in writing, within twenty one (21)

calendar days of receipt of the final transcript of a deposition of specific pages and lines of the

transcript which are designated as "CONFIDENTIAL," whereupon each party shall attach a

copy of such written designation to the face of the transcript and each copy thereofin that party's

possession, custody~ or control. Absent any express confidentiality designation, all deposition

transcripts shall presumptively be treated as Confidential Information subject to this Order

during the deposition and until twenty one (21) calendar days after the final transcript of said

deposition is received by counsel for each of the Parties. At or before the end of such twenty one

(21) day period or such other period that is agreed upon by the Parties and any affected no11-

party, the deposition, or pages thereof, or an exhibit thereto, may be designated by any Party or

non-party as ' 4CONFIDENTIAL." Any portions of a transcript designated "CONFIDENTIAL''

pursuant to this Section shall thereafter be treated as such in accordance with this Order. If

testimony is not designated within the prescribed time period, then such testimony shall not be

deemed "CONFIDENTIAL," except as ordered by the Court, or as otherwise provided in this

Order.

               7.             Confidential Information shall be disclosed by the Receiving Party only

to the following persons:




                                                     3
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 4 of 14



                       a.      outside counsel and attorneys employed or retained by the

Receiving Party who are actually assisting in the Proceeding; paralegals, stenographic, clerical,

and litigation support employees of such attorneys; and independent contractors (including

litigation support services personnel) who are working on the Proceeding and under the direction

of such attorneys and to whom it is necessary that the materials be disclosed for purposes of the

Proceeding;

                       b.      such directors, officers, and employees-of the Receiving Party as

have a need to have access to such infonnation for the prosecution of this Proceeding;

                       c.      subject to the further provisions of paragraph 21, any outside

consultant or expert (and his or her staff) actually assisting in the Proceeding and to whom it is

necessary to disclose Confidential Infonnation for the purpose of assisting in, or consulting with

respect to, the prosecution of this Proceeding;

                       d.      the Court, Court-ordered mediators or mediators agreed to by the

parties in writing, and any Com1 personnel or such mediators' staffs to whom it is necessary to

disclose Confidential Infonnation for the purpose of assisting the Court or mediators in this

Proceeding;

                       e.      stenographic employees and court reporters recording or

transcribing testimony in the Proceeding;

                       f.      the author(s), addressee(s), or recipient(s) of the document;

                       g.      any witness who counsel for a party in good faith believes may be

caUed to testify at trial or deposition in this Proceeding; and

                       h.      any other person with the express authorization of the Designating

Party.



                                                  4
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 5 of 14



                8.        Persons having knowledge of Confidential Information by virtue of their

participation in the conduct of the Proceeding sha11 use that Confidential Infonnation only in

connection with the prosecution or appeal of the Proceeding, and shalJ neither use such

Confidential Infonnation for any other purpose nor disclose such Confidential Infonnation to any

person who is not listed in paragraph 7 of this Protective Order.

                9.        Disclosure of Confidential Information beyond the terms of this

Protective Order may be made only if the Designating Party consents in writing to such

disclosure, or if the Court, after reasonable written notice to all affected parties, orders such

disclosure.

                l 0.      If a Receiving Party is served with a discovery request, subpoena, or an

order issued in other litigation, or receives some other form oflegal process from any court,

federal or state regulatory or administrative body or agency seeking disclosure of any

Confidential Infonnation, the Receiving Party must notify the Designating Party in writing, to

the extent permitted by law, regulation, or governmental agency, and include with that notice a

copy of the discovery request, subpoena, order, or other form of legal process as soon as

reasonably practicable and prior to any disclosure, and, in any event, no later than the earlier of

five (5) business days after the Receiving Party's counsel becomes aware of the legal process or

ten (10) calendar days before the deadline to respond to the request, subpoena, order, or legal

process seeking disclosure. The Receiving Party also must promptly: (i) deliver a copy of this

Order to the party that caused the discovery request, subpoena, order, or other form oflegal

process to issue; and (ii) infonn that party that some or all ofthe.Conlidential Infonnation

covered by the subpoena or order or other fonn oflega1 process is the subject of the Order. The

Receiving Party shall not produce the requested Confidential Information unless required by law,




                                                  5
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 6 of 14



regulation, or governmental agency, or if a court of competent jurisdiction so directs, except if

the Designating Party (a) consents, (b) fails to file a motion to quash, or (c) fails to notify the

Receiving Party in writing of its intention to contest the production of the Confidential

Information prior to the date designated for production of the Confidential Infonnation, in which

event the Receiving Party may produce on the production date, absent the Designating Party's

consent. In connection with any production of Confidential Information subject to this Order,

the Receiving Party shall request confidential treatment for the Confidential Information

substantia1ly similar to the applicable requirements of this Order. In the ev.ent that Confidential

Information is produced to a non-party, such Discovery Material shall continue to be treated in

the Proceeding as Confidential Information.

                11.       Counsel shall take all reasonable and necessary steps to assure the

security of any Confidential Information and, subject to the provisions of paragraphs 9 and 10,

will limit access to Confidential Information to those persons listed in paragraph 7 of this

Protective Order.

                  12.     Material designated as Confidential Information shall not be disclosed to

  a person described in paragraphs 7(b)-(c) and 7(g)-(h) unless and until such person has

  executed a Certification in substantially the form attached hereto as Exhibit A. This prohibition

  includes either direct or indirect disclosure, including but not limited to, any disclosure by

  counsel or experts. The•originals of an executed Certification shall be maintained by counsel

  for the p.arty who obtained it until the final resolution of this Proceeding. and shall not be

  subject to discovery except upon motion on notice and a showing of good cause.

                  13.     An inadvertent failure to designate Confidential Information does not

  constitute a waiver of the Designating Party's right to secure protection under this Order for




                                                   6
        Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 7 of 14



such material. A Designating Party that inadvertently fails to designate Discovery Material as

"Confidential'' or mis-designates Discovery Material as "Confidential" pursuant to this Order

shall be entitled to make a correction to its designation within a reasonable time of the

discovery of the non- or misdesignation. Such correction and notice thereof shall be made in

writing, accompanied by substitute copies of each item of Discovery Material, appropriately

designated. Those individuals who received the Discovery Material prior to notice of non- or

mis-designation by the Designating Party shall within five (5) days of receipt of the substitute

copies, take reasonable steps to either (a) sequester the document if the new designation is

disputed; or (b) destroy or return to the law firm representing the Designating Party all copies

of such mis-designated documents. The obligation to treat such material pursuant to the

corrected designation shall be prospective only, and those individuals who reviewed the mis-

designated Discovery Material prior to notice of the mis-designation by the Designating Party

shal1 abide by the provisions of this Order with respect to all future use and disclosure of any

infonnation contained in the mis-designated materials.

                I4.    Any party may request at any time pennission to disclose Confidential

Information (the "Requesting Party") to a person other than those pennitted under the

applicable paragraph governing disclosure of the Confidential Information, or to use such

information in a manner prohibited by this Protective Order, by serving a written request upon

the Designating Party's counsel. Any such request shall state the Confidential Information the

party wishes to disclose, to whom it wishes to make disclosure, and the reason(s) and

purpose(s) therefor. The Designating Party or its counsel shall thereafter respond to the request

in writing (whiclr shall include email) as soon as practicable, but within three (3) business days

of its receipt of such request, and if consent is withheld, it shall state the reasons why consent




                                                7
       Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 8 of 14



is being withheld. If the Requesting Party and the Designating Party are subsequently unable

to agree upon the terms and conditions of disclosure for the material(s) in issue, the Requesting

Party shall be free to move the Court for an Order permitting the requested disclosure. Any

response to a pre-motion letter regarding the requested disclosure shall be submitted within

five (S) business days. On such a motion, it will be the burden of the Designating Party to

justify its reasons for withholding consent. Pending the resolution of the motion, the

material(s) in issue shall continue to be treated in the manner as designated by the Designating

Party until the Court orders otherwise. Such requests are without prejudice to the right of the

Requesting Party to challenge a designation pursuant to paragraph 15 below.

                15.    Any party may object to the propriety of the designation (or

redesignation} of specific material as "CONFIDENTIAL" ("Objecting Party") by serving a

written objection upon the Designating Party's counsel. The Designating Party or its counsel

shall thereafter, within three (3) business days, respond to such objection in writing by either:

(i) agreeing to remove or change the designation; or (ii) stating the reasons for such

designation. If the Objecting Party and the Designating Party are subsequently unable to agree

upon the tenns and conditions of disclosure for the material(s) in issue. the Objecting Party

shall be free to move the Court for an Order removing or modifying the disputed designation.

Any response to a pre-motion letter regarding the disputed designation shall be submitted

within five (5) business days. On such a motion, it will be the burden of the party imposing a

limitation on circulation of discovery materials to justify that limitation. Pending the

resolution of the motion, the material(s) in issue shall continue to be treated in the manner as

designated by the Designating Party until the Court orders otherwise.




                                                8
      Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 9 of 14



               16.     No provision of this Protective Order waives or shall be deemed to

waive any applicable privilege or protection, including without limitation the attorney-client

privilege and work product protection ("Privileged Matter") or to limit in any way a party's

ability to seek relief for the inadvertent disclosure of Privileged Matter. The inadvertent

production of any Privileged Matter shall not be deemed a waiver or impainnent of any

applicable of privilege or protection, provided that, reasonably promptly after discovering such

inadvertent production, the Supplying Party gives written notice to the Receiving Party of the

inadvertent production of such Privileged Matter. Upon receiving such written notice, the

Receiving Party shall, within five (5) business days, return, sequester, or destroy all copies of

such materials in accordance with Fed. R. Civ. P. 26(b)(5)(B) and provide a certification of

counsel of such treatment, and shall promptly attempt to obtain all copies of such Privileged

Matter which were transmitted to other persons, firms, or entities. Subsequent to such notice,

no use shall be made of the Privileged Matter other than in connection with a challenge to the

treatment of such material as Privileged Matter and provided that nothing in this paragraph

limits a Receiving Party's ability to challenge the treatment of such materials as Privileged

Matter. Any Receiving Party that discovers it has received what it thinks may be Privileged

Matter must promptly inform the Supplying Party. Privileged Matter will be deemed to have

been inadvertently produced within the meaning of this paragraph provided that, in giving

written notice to the Receiving Party of the inadvertent production of Privileged Matter,

counsel for the Supplying Party certifies in writing that such Privileged Matter (1) was

produced without knowledge of its privileged nature and (2) reasonable and diligent efforts

were made to review for privilege and to prevent the inadvertent disclosure of Privileged

Matter.



                                               9
        Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 10 of 14



                  17.     Except as agreed in writing by counsel of record or ordered by the

  Court, to the extent that any Confidential Infonnation is, in whole or in part, contained in,

  incorporated in, reflected in, described in, or attached to any pleading, motion, memorandum,

  appendix, or other judicial filing, counsel shall file that submission under seal and that

  document shall be designated and treated as a "Sealed Document." Disclosure of any portion

  of the transcript of a deposition which reflects or contains Confidential Infonnation shall be

  subject to the terms of this Protective Order, and if filed with the Court, such portion

  containing Confidential Information shall be filed as a Sealed Document. All Sealed

 Documents, filed under seal pursuant to this Protective Order, shall be filed in a sealed

  envelope or comparable container and shall remain under seal until such time as this Court, or

  any court of competent jurisdiction, orders otherwise. In addition to the legend required to be

 placed on the document by paragraph 6, such Sealed Documents shall be identified with the

  caption of this action, a general description of the sealed contents and shall bear the additional

 legend on the top of the first page of the document and on the seafed envelope:

                        SUBJECT TO PROTECTIVE ORDER

                        Contents hereof are subject to a court•ordered
                        protective order governing its use and
                        dissemination.

The Clerk of the Court shall maintain such Sealed Documents separate from the public records in

this action, intact and unopened except as otherwise directed by the Court. Such Sealed

Documents shall be released by the Clerk of the Court onlyupon further order of the Court.

                 18.     The use of any Confidential Information for the purpose of any hearing

 or trial that is open to the public is not addressed at this time, but will be the subject of future

 agreement or order as the need may arise.




                                                  IO
      Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 11 of 14



                19.    Upon the conclusion oft~e Proceeding, including any appeals, at the

written request of the Supplying Party, all Confidential Infonnation and any and all copies

shall, at the Receiving Party's option and within sixty (60) calendar days ofreceipt of the

request, either be destroyed or returned to the Supplying Party, provided, however, that counsel

may retain their attorney work product and all court-filed documents even though they contain

Confidential Information; such retained work product and court-filed documents shall remain

subject to the terms of this Protective Order. At the written request of the Supplying Party, any

person or entity having custody or control ofrecordings, notes, memoranda, summaries, or

other written materials, and all copies thereof, containing Confidential Inforn1ation shal1

deliver to the Supplying Party an affidavit certifying that, except as otherwise provided herein,

reasonable efforts have been made to assure that all such Confidential Information and any

copies thereof have been destroyed or delivered in accordance with the terms of this Protective

Otder. The provisions of this paragraph regarding destruction or return do not apply to

Confidential Information, copies thereof, or other documents containing Confidential

Information that the Receiving Party has a separate legal obligation to maintain. Backup

copies of Confidential Information in an electronically stored format will be certified to have

complied with the sixty day destruction deadline if the party has a data destruction policy

resulting in the eventual destruction or overwriting of the electronically stored format.

               20.     If Confidential Information is disclosed to any person other than in the

manner authorized by this Protective Order, the party responsible for the disclosure shall

immediat~ly upon learning of such disclosure inform the Supplying Party of all pertinent facts

relating to such disclosure and shall make all reasonable efforts to prevent disclosure by each

unauthorized person who received such information.




                                               11
      Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 12 of 14



               21.     By written agreement of the parties, upon motion and order of the Court,

or by order of the Court, the tenns of this Protective Order may be amended or modified. This

Protective Order shall continue in force until amended or superseded by express order of the

Court, and shall survive any final judgment or settlement in this Proceeding.

               22.     The entry of this Protective Order does not prevent any party from

seeking a :further order of this Court pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure.




                                               12
         Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 13 of 14



 Dated: New York, NY
        September 2d, 2019




                                            By: _.._____-4s~,:,:;.__ _
                                              David J. Lender (david.lender@weiI.com)
                                              Adam B. Banks (adam.bank:s@weil.com)
                                              Alea J. Mitchell
 1633 Broadway                           (alea.mitchell@weil.com)
 New York, New York 10019                     Melissa Rutman
 (212) 506-1700                          (melissa.rutman@weil.com)

                                         767 Fifth Avenue
 Attorneys for Plaintijf                 NewYork, New York 10153
                                         (212) 310-8000

                                         Attorneys for Defendant




SO ORDERED


 ls,.:IJ L,$~"-.
Hon. Louis L. Stanton
United States District Judge

Dated:   ~t,        :f     S' , 2019




                                       13
           Case 1:17-cv-09004-LLS Document 42 Filed 09/25/19 Page 14 of 14



                                               Exhibit A



 WAILIAN OVERSEAS CONSULTING GROUP,
 LTD,
                                                                Case No. 1:17-cv-09004 (LLS)
                                          Plaintiff,

                              -against-

 NEW YORK CITY REGIONAL CENTER LLC,

                                          Defendant.



                                          CERTIFICATION

                The undersigned hereby. acknowledges that, having read the Protective Order
issued by the Court in the above-captioned action on _ _ ___, 201_, the undersigned
understands the terms thereof and agrees to be bound thereby. The undersigned further agrees to
submit to the jurisdiction ofthe United States District Court for the Southern District of New
York and understands that the Court may impose sanctions for any violation of the Protective
Order.



                  Date


                                                       Name (typed or printed)


                                                              Signature




WEIL:\97140292\2\65336.0004
